Motion Granted; Appeal Dismissed and Memorandum Opinion filed
October 13, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00456-CV


PROFESSIONAL DIRECTIONAL ENTERPRISES D/B/A PROFESSIONAL
                 DIRECTIONAL, Appellant

                                        V.

TONYA KELLEY, INDIVIDUALLY AND ON BEHALF OF THE ESTATE
OF GARLAND RICKIE KELLEY AND AS NEXT FRIEND FOR KARSYN
  I. KELLEY AND WILLIAM J. KELLEY, MINORS AND MATTHEW
                     KELLEY, Appellees

                     On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-75148


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed February 20, 2015. On October 5,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Jamison, McCally and Wise.




                                        2